April 6, 1926. *Page 316 
The opinion of the Court was delivered by
"This is an appeal by the plaintiffs from an order of his Honor, John S. Wilson, presiding over the Court of Common Pleas for the County of Greenville, Thirteenth Circuit, refusing plaintiffs' motion for an injunction pendente lite
against defendants.
"The agreed facts, so far as they are material to this appeal, are as follows: That during the latter part of December, 1923, plaintiffs appellants, who were conducting a jewelry store in the City of Greenville, put on a sale and sold their stock of goods at public auction. On the 25th day of March, 1924, the City Council of Greenville passed an ordinance relating to auction sales of jewelers' merchandise, which ordinance is set out in this appeal and attacked as invalid for the reasons specified herein.
"This action was begun on the 14th day of November, 1924, by the service on defendants of a summons, verified complaint, and rule to show cause why the enforcement of the ordinance should not be enjoined pendente lite. The rule to show cause was argued before his Honor, John S. Wilson, presiding Judge of the Court of Common Pleas for Greenville County, then in session, on the 22nd day of November, 1924, and an injunction pendente lite refused."
The exceptions are:
"(1) That his Honor erred in holding that Section 4388, Vol. 3, Code of 1922, conferred upon the City of Greenville the power to pass the ordinance, which did not regulate, but virtually prohibited, the sale at auction of the goods therein mentioned.
"(2) That his Honor erred in refusing to hold the ordinance unreasonable and oppressive, and that it makes an unjust and unnecessary discrimination between merchandise located in Greenville for a period of one year or longer and merchandise located in Greenville for a shorter period, *Page 317 
in that the former can be sold at auction, although restricted, while the latter is prohibited absolutely.
"(3) That his Honor erred in refusing to hold that the ordinance violated the inherent right to sell property in a legitimate way, which is incident to ownership and a vested property right protected by the United States Constitution.
"(4) That his Honor erred in not holding that the ordinance was void because contrary to the laws and policy of the State.
"(5) That his Honor erred in not holding that the ordinance was void because it virtually prohibits the employment of an agent to sell jewelers' merchandise at public auction, and therefore an unreasonable restraint upon the right to contract, performance of the contract being prohibited.
"(6) That his Honor erred in not holding that the ordinance was void because it placed an unreasonable and unnecessary burden upon interstate commerce.
"(7) That his Honor erred in holding that a case for an injunction pendente lite had not been made, and in refusing to hold, upon the whole case, that plaintiffs were entitled to the injunction, and in refusing, and not granting, the injunction."
The exceptions are sustained for the reason that the power to regulate the sale of merchandise at public auction is not one of the incidents to a municipal corporation, and such powers can be exercised only when it has been conferred on a municipal corporation by the Legislature.
The business of an auctioneer is a lawful and useful one; from time immemorial it has been recognized as such. It is a common right. The ordinance virtually prohibits auction sales by providing in Section 6 that no auction sale can be conducted for more than six days in any calendar year, which must be successive and between the hours of 8 a. m. and 6 p. m. on said days. Selling goods *Page 318 
or any property at public auction is legitimate and a common right. Any citizen has a right to sell any property he owns, either by person, agent, or auctioneer. The person so selling his property by auction cannot be restricted to six days as provided for by the ordinance in question. The ordinance concedes that it is legitimate to sell six days during certain hours. Limiting to six days is unreasonable, and the ordinance is void, because it "practically prohibits the seller to auction off his goods and merchandise. The owner of property has the right to sell his property in any manner he sees fit. In the case of State v. Ray, 42 S.E., 960;131 N.C. 814; 60 L.R.A., 634; 92 Am. St. Rep., 795, the Court held invalid an ordinance making it unlawful for "groceries, dry goods stores and other places where merchandise is bought and sold (except drug stores)," to be kept open later than 7:30 p. m. as an unauthorized deprivation of liberty and property.
In the case of Coaticook v. Lothrop, 22 Quebec, Super. Ct., 225, a similar ordinance was condemned as "a tyrannical interference with the private rights of individuals who seek to earn their livelihood in the way that appears to them most suitable and without interfering with the rights of others."
The ordinance is unreasonable and oppressive; it violates the rights of citizens, and is contrary to the laws and policy of the State. The right to sell property in a legitimate way is an incident to the right of ownership, and the ordinance is an unreasonable limitation on the right of the auctioneer to sell the goods of another. The whole ordinance is void and unreasonable. The appellant is entitled to have his exceptions sustained, the order appealed from reversed, and the injunction asked for granted.
Reversed.
MESSRS. JUSTICES COTHRAN, BLEASE and STABLER and MR. ACTING ASSOCIATE JUSTICE R.O. PURDY concur.
MR. CHIEF JUSTICE GARY did not participate. *Page 319